SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): October 8, 2010 (October 8, 2010) General Environmental Management, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada (State of Other Jurisdiction of Incorporation) 33-55254-38 87-0485313 (Commission File Number) (IRS Employer Identification No.) 4790 Irvine Blvd. Suite 105-287, Irvine CA (Address of Principal Executive Offices) (Zip Code) (909) 444-9500 (Registrant's Telephone Number, Including Zip Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13c-4(c) This document contains a total of _ pages. Section 5 - Corporate Governance and Management Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. (b) Brett M. Clark, Chief Financial Officer (principal financial officer), Secretary and a member of the Board of Directors submitted his resignation on October 8, 2010 to be effective immediately.William J. Mitzel, Chief Operating Officer and President of the Company, submitted his resignation on October 8, 2010 to be effective immediately. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. General Environmental Management, Inc By: /s/ Timothy Koziol Timothy Koziol, Chief Executive Officer Date: October 8, 2010
